Per Curiam.
This was an action by Adam Holler oft, administrator of the estate of Milton Cooper, deceased, against John Goodrich, upon two promissory notes. Defendant’s answer contains a general traverse, and also, a defense by way of set-off and counter claim. Proper issues having been made, the cause was submitted to the Court, who found for the defendant $36, and having refused a new trial, rendered judgment, &c.
The errors assigned relate to the sufficiency of the evidence to sustain the finding of the Court. The evidence is upon the .record ; we have examined it, and are of opinion that its weight accords with the decision of the Common Pleas.
The judgment is affirmed, with 5 per cent, damages and costs.